                                                                                     June 30, 2020
VIA ECF
Hon. Naomi Reice Buchwald
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re: Uzoegwu v. Mnuchin et al., No. 20 Civ. 3264 (NRB)
Dear Judge Buchwald,
       As Your Honor is aware we represent the plaintiff and putative class in the above
captioned matter.
      Pursuant to Your Honor’s Individual Rules of Practice (2)(B), Plaintiff is responding to
Defendants’ request for a pre-motion conference (ECF Dckt. No. 14).
       While Plaintiff does not oppose a conference, Plaintiff does request: (i) 60 days to confer
with opposing counsel on this matter (both parties have not had the opportunity to discuss this
case and the similar cases taking place across the country); and (ii) to have any conference via
telephonic or virtual means.
       We thank Your Honor for your consideration in this matter.
Respectfully Submitted,
DEREK SMITH LAW GROUP, PLLC
/s/ Alexander G. Cabeceiras
Alexander G. Cabeceiras, Esq.




      New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
    Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
                      Miami Office: 701 Brickell Ave., Suite 1310, Miami, FL 33131
          New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                        Website: www.discriminationandsexualharassmentlawyers.com
